DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,182,797. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims 1-20 of the application are to be found in claim 1-16 of the patent. The difference between claims 1-20 of the application and claims 1-16 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claims 1-16 of the patent is in effect a "species" of the "generic" invention of claims 1-20. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-20 of the application is/are anticipated by claims 1-16 of the patent, it/they is/are not patentably distinct therefrom.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “an anesthetic-dispensing member,” (see claims 1 & 17) ) “a biopsy sampling member configured for extracting a biopsy sample from said biopsy site” (see claims 1 & 9), “an extension and retraction mechanism configured to enable said anesthetic dispensing member and said biopsy sampling member to be held in offset positions relative to the aperture and to be alternately brought into alignment with said aperture for extension therethrough, to sequentially dispense an anesthetic to the selected biopsy site, and extract a biopsy sample from the biopsy site, without necessity for removal of the instrument from contact with the patient’s skin” in claims 1 & 9, “a sample retention element from which the core sample is retrieved” in claims 4 & 14, “a biopsy scraping element configured to separate a skin sample from the biopsy site” in claims 5 & 14, “a marking element ..configured to mark the biopsy site” in claims 6 & 15, “external finger and hand controls for selectively operating the extending and retracting mechanism and for effecting the anesthetic dispensing and biopsy sampling” in claims 7 & 16, and “a wound closure member configured for closing the biopsy wound” in claims 8 & 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Mohizea (US 2011/0282240) in view of Saied et al. (US 6,312,412).
In regards to claim 1, Al Mohizea discloses a multifunction instrument for use in a dermatological biopsy procedure comprising a hand-held device comprising: 
a housing 1 having an aperture in a base thereof, said aperture adapted to be placed on a patient’s skin at a biopsy site (see at least figs. 1-5),said housing comprising: 
an aesthetic dispensing member (i.e. syringe and needle 6) configured for effectively dispensing an anesthetic to a selected biopsy site on a patient's skin (see at least abstract; figs. 1-5; par 0010, 0020-0021 & 0024), and 
a biopsy sampling member (i.e. blade 2, 30) configured for extracting a biopsy sample from the biopsy site (see at least abstract; figs. 1-5; par 0010, 0022, 0025 & 0031), 
wherein the instrument comprises a housing (i.e. sleeve) for the anesthetic dispensing member (i.e. syringe and needle 6) and biopsy sample taking member (i.e. blade 2, 30) (see at least figs. 1-5).
Al Mohizea discloses an instrument, as described above, that fails to explicitly teach an instrument with the housing having an aperture therein adapted to be placed into contact directly against the biopsy site and wherein the instrument comprises an extension and retraction mechanism configured to enable the anesthetic dispensing member and biopsy sample taking member to be alternately brought into proximate position relative to the selected biopsy site through the aperture, to alternately and sequentially provide an anesthetic to the selected biopsy site and to take a biopsy sample from the anesthesized biopsy site, respectively, without necessity for removal of the instrument from contact with the biopsy site. 
However, Saied et al. teach that it is known to provide an instrument (10, 300) with the housing (12; 302, 304) having an aperture (i.e. one large opening, see col. 5, lines 35-38) in base thereof, said aperture adapted to be placed into contact directly against the site and wherein the instrument (10, 300) comprises an extension and retraction mechanism 70 configured to enable the anesthetic dispensing member (18, 310) and member (20, 312) to be alternately brought into proximate position relative to the selected site through the aperture (i.e. one large opening, see col. 5, lines 35-38), to alternately and sequentially provide an anesthetic to the selected site and to penetrate the anesthesized site, respectively, without necessity for removal of the instrument (10, 300) from contact with the site (see at least abstract; figs. 1-7 & 9-11P; col. 3, lines 6-61; col. 4, lines 4-52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the instrument of Al Mohizea with the housing having an aperture therein adapted to be placed into contact directly against the biopsy site and wherein the instrument comprises an extension and retraction mechanism configured to enable the anesthetic dispensing member and biopsy sample taking member to be alternately brought into proximate position relative to the selected biopsy site through the aperture, to alternately and sequentially provide an anesthetic to the selected biopsy site and to take a biopsy sample from the anesthesized biopsy site, respectively, without necessity for removal of the instrument from contact with the biopsy site since such a modification would amount to applying a known technique (i.e. as taught by Saied et al.) to a known device (i.e. as taught by Al Mohizea) ready for improvement to achieve a predictable result such as using the type of sequential instrument of Saied et al., which appears to be more sterile by having both retractable members internally located within a housing to sequentially advance the anesthetic syringe, and then a second member to inject the numbing agent and then painlessly penetrate the patient’s tissues (see at least abstract of Saied et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 2, Al Mohizea discloses a biopsy sampling instrument wherein the anesthetic-dispensing member comprises a syringe 3 containing an anesthetic and is configured to insert the syringe into the biopsy site and dispense the anesthetic therein (see at least figs. 3A-B; par 0024).
In regards to claim 3, Al Mohizea discloses a biopsy sampling instrument wherein said syringe 3 is pre-filled with a specific concentration and volume of anesthetic adapted to an individual patient’s requirements (see at least figs. 3A-B; par 0024).
In regards to claim 4, Al Mohizea discloses a biopsy sampling instrument wherein the biopsy sample taking member (2, 30) comprises a biopsy coring punch element wherein the biopsy sample taking member comprises an element (i.e. sharpened distal edge) which is configured to punch the biopsy coring punch into the biopsy site to separate a core sample from the biopsy site and wherein the biopsy sampling member (2, 30) comprises a sample retention element (i.e. hollow interior of blade 2, 30) from which the core sample is retrieved (see at least abstract; figs. 1-5; par 0010, 0022, 0025 & 0031). 
In regards to claim 18, Al Mohizea discloses a method of for obtaining a dermatological biopsy sample from a patient's skin, comprising the steps of: 
j) advancing the anesthetic containing syringe needle 6 through the aperture and injecting the selected biopsy site with the anesthetic (see at least abstract; figs. 1-5; par 0010, 0020-0021 & 0024); 
k) without removal of the instrument from the selected biopsy site, retracting the syringe needle and cutting a biopsy skin sample from the anesthesized biopsy site (see at least abstract; figs. 1-5; par 0010, 0022, 0025 & 0031); 
l) retaining the biopsy skin sample for sample removal from the instrument (see at least figs. 1-5).
 Al Mohizea as modified by Sokoloff disclose a method, as described above, that fails to explicitly teach a method comprising placing the aperture of the hand-held instrument of claim 12 in direct proximate contact with the marked selected biopsy sampling site; retracting the syringe needle from the aperture and advancing the biopsy sample taking member through the aperture.
However, Saied et al. teach that it is known to provide comprising placing the aperture of the hand-held instrument (10, 300) in direct proximate contact with the selected sampling site; and retracting the syringe needle from the aperture (i.e. one large opening, see col. 5, lines 35-38) and advancing the member (20, 312) through the aperture (i.e. one large opening, see col. 5, lines 35-38) (see at least abstract; figs. 1-7 & 9-11P; col. 3, lines 6-61; col. 4, lines 4-52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the method of Al Mohizea as modified by Sokoloff comprising placing the aperture of the hand-held instrument of claim 12 in direct proximate contact with the marked selected biopsy sampling site; retracting the syringe needle from the aperture and advancing the biopsy sample taking member through the aperture since such a modification would amount to applying a known technique (i.e. as taught by Saied et al.) to a known device (i.e. as taught by Al Mohizea) ready for improvement to achieve a predictable result such as using the type of sequential instrument of Saied et al., which appears to be more sterile by having both retractable members internally located within a housing to sequentially advance the anesthetic syringe, and then a second member to inject the numbing agent and then painlessly penetrate the patient’s tissues (see at least abstract of Saied et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Mohizea (‘240) in view of Saied et al. (‘412) further in view of Cibley (US 4,461,305).
Al Mohizea as modified by Saied et al. disclose a biopsy sampling instrument, as described above, that fails to explicitly teach an instrument wherein the biopsy sample taking member comprises a biopsy scraping element wherein the biopsy sample taking member further comprises an element which is configured to move the biopsy scraping element into the biopsy site to separate a skin sample from the biopsy site and wherein the biopsy sampling member comprises a sample retention element into which the skin sample is moved and from which the skin sample is retrieved. 
However, Cibley teaches that it is known to provide an instrument wherein the biopsy sample taking member 10 comprises a biopsy scraping element 25 wherein the biopsy sample taking member 10 further comprises an element 5 which is configured to move the biopsy scraping element 25 into the biopsy site to separate a skin sample from the biopsy site and wherein the biopsy sampling member 10 comprises a sample retention element (i.e. hollow interior of conduit) into which the skin sample is moved and from which the skin sample is retrieved (see at least abstract; figs. 1-12; col.  4, lines 13-68; col. 5, lines 1-60). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the instrument of Al Mohizea as modified by Saied et al. wherein the biopsy sample taking member comprises a biopsy scraping element wherein the biopsy sample taking member further comprises an element which is configured to move the biopsy scraping element into the biopsy site to separate a skin sample from the biopsy site and wherein the biopsy sampling member comprises a sample retention element into which the skin sample is moved and from which the skin sample is retrieved as taught by Cibley in order to effect the complete severance of the sample piece of tissue from the body tissue (see at least col. 5, lines 44-53).
Claims 6 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Mohizea (‘240) in view of Saied et al. (‘412) further in view of Sokoloff (US 2009/0297251).
In regards to claim 6, Al Mohizea as modified by Saied et al. disclose a biopsy sampling instrument, as described above, that fails to explicitly teach an instrument wherein the housing further comprises a marking element affixed thereto and configured to mark off the biopsy site for location of anesthetic application to the biopsy site and for biopsy sampling thereof. However, Sokoloff teaches that it is known to provide an instrument wherein the housing 24 further comprises a marking element 14 affixed thereto and configured to mark off a site (see at least abstract; figs. 1-7; par 0019-0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the instrument of Al Mohizea as modified by Saied et al. wherein the housing further comprises a marking element affixed thereto, as taught by Sokoloff, and configured to mark off the biopsy site for location of anesthetic application to the biopsy site and for biopsy sampling thereof in order to mark lines or diagrams on a patient's body indicating where surgical action will take place such as in making an incision in the proper location and/or of the desired size and/or shape or in the placement of sutures, staples or glue for closing an incision.
In regards to claim 19, while Al Mohizea discloses a method comprising placing said aperture of said hand-held instrument in direct contact with a selected biopsy sampling site (see at least figs. 3A-B), Al Mohizea as modified by Saied disclose a method, as described above, that fails to explicitly teach a method comprising marking a selected biopsy sampling site. However, Sokoloff teaches that it is known to provide a method comprising marking a selected site (see at least abstract; figs. 1-7; par 0019-0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Al Mohizea as modified by Saied comprising marking a selected biopsy sampling site as taught by Sokoloff prior to placing said aperture of said hand-held instrument in direct contact with a selected biopsy sampling site as taught by Al Mohizea since such a modification would amount to applying a known technique (i.e. as taught by Sokoloff) to a known device (i.e. as taught by Al Mohizea) ready for improvement to achieve a predictable result such as marking lines or diagrams on a patient's body indicating where surgical action will take place such as in making an incision in the proper location and/or of the desired size and/or shape or in the placement of sutures, staples or glue for closing an incision--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Mohizea (‘240) in view of Saied et al. (‘412) further in view of Ohri et al. (US 2013/0324910).
Al Mohizea as modified by Saied et al. and Kwon disclose a biopsy instrument, as described above, that fails to explicitly teach an instrument wherein the housing comprises external finger and hand controls for selectively operating the extending and retracting mechanism and for effecting the anesthetic dispensing and biopsy sampling. 
However, Ohri et al. teach that it is known to provide an instrument wherein the housing comprises external finger and hand controls (161, 162) for selectively operating the extending and retracting mechanism and for effecting the anesthetic dispensing and biopsy sampling (see at least abstract; fig. 1A; par 0018 & 0076).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the instrument of Al Mohizea as modified by Saied et al. and Kwon wherein the housing comprises external finger and hand controls for selectively operating the extending and retracting mechanism and for effecting the anesthetic dispensing and biopsy sampling as taught by Ohri et al. in order to selectively and independently move the delivery needle and the biopsy needle.
Claims 8-9, 17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Mohizea (‘240) in view of Saied et al. (‘412) further in view of Mendez-Coll (US 2012/0265096).
In regards to claims 8-9, Al Mohizea as modified by Saied et al. disclose a biopsy sampling instrument, as described above in claim 1, that fails to explicitly teach an instrument wherein the housing further comprises a wound closure member configured for closing the biopsy wound. However, Mendez-Coll teaches that it is known to provide an instrument wherein the housing further comprises a wound closure member (i.e. sutureless system) configured for closing the biopsy wound (see at least abstract; figs. 1A-B, 4A-B, 5A-C, 6A-B & 25-26; par 0047-0053, 0062-0066). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the instrument of Al Mohizea as modified by Saied et al. wherein the housing further comprises a wound closure member configured for closing the biopsy wound as taught by Mendez-Coll in order to avoid to the need for separate instruments, reducing the wound closing steps and surgical procedure time.
In regards to claim 17, Al Mohizea discloses a biopsy instrument wherein the housing 1 further comprises an anesthetic-dispensing member 3 for anesthetizing the biopsy site prior to extracting the biopsy sample (see at least figs. 3A-B; par 0024).
In regards to claim 20, Al Mohizea as modified by Saied et al. disclose a method, as described above, that fails to explicitly teach a method further comprising a step of deploying a wound closure member incorporated within said housing to close the biopsy wound.  However, Mendez-Coll teaches that it is known to provide a method further comprising a step of deploying a wound closure member (i.e. sutureless system) incorporated within said housing to close the biopsy wound (see at least abstract; figs. 1A-B, 4A-B, 5A-C, 6A-B & 25-26; par 0047-0053, 0062-0066). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the method of Al Mohizea as modified by Saied et al. further comprising a step of deploying a wound closure member incorporated within said housing to close the biopsy wound as taught by Mendez-Coll in order to avoid to the need for separate instruments, reducing the wound closing steps and surgical procedure time.
Claims 10-11 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Mohizea (‘240) in view of Saied et al. (‘412), Mendez-Coll (‘096) further in view of Green (US 5,089,009).
In regards to claim 10, Al Mohizea as modified by Saied et al. and Mendez-Coll disclose an instrument, as described above in claim 9, that fails to explicitly teach an instrument wherein the element for closure is one of an absorbable suture staple, a medical grade glue and a cauterant. However, Green teaches that it is known to provide an instrument wherein the element for closure is one of an absorbable suture staple (100, 200) (see at least abstract; figs. 1-5; col. 1, lines 13-19 & 56-57; col. 4, lines 58-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the instrument of Al Mohizea as modified by Saied et al. and Mendez-Coll wherein the element for closure is one of an absorbable suture staple as taught by Green since such a modification would amount to applying a known technique (i.e. as taught by Green) to a known device (i.e. as taught by Mendez-Coll) ready for improvement to achieve a predictable result such as providing a fastener that is not adapted to be removable and thus preferably made of bioabsorbable material--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, while Mendez-Coll discloses an instrument wherein the element 4 for closure comprises a suture staple of a maximum width less than a diameter of the aperture whereby the wound closure member holds the suture staple and carries it through the aperture for closure application to the biopsy wound (see at least abstract; figs. 1A-B, 4A-B, 5A-C, 6A-B & 25-26; par 0047-0053, 0062-0066), Al Mohizea as modified by Saied et al discloses an instrument, as described above in claim 10, that fails to explicitly teach an instrument wherein the staple is barbed and has a configuration of one of an s-shape, a helical shape and a three pronged shape. However, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the instrument of Al Mohizea as modified by Saied et al. and Mendez-Coll wherein the staple is barbed and has a configuration of one of an s-shape, a helical shape and a three pronged shape as claimed since such a modification would amount to a mere design choice.
In regards to claim 13, Al Mohizea discloses a biopsy sampling instrument wherein the biopsy sample taking member (2, 30) comprises a biopsy coring punch element wherein the biopsy sample taking member comprises an element (i.e. sharpened distal edge) which is configured to punch the biopsy coring punch into the biopsy site to separate a core sample from the biopsy site and wherein the biopsy sampling member (2, 30) comprises a sample retention element (i.e. hollow interior of blade 2, 30) from which the core sample is retrieved (see at least abstract; figs. 1-5; par 0010, 0022, 0025 & 0031). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Mohizea (‘240) in view of Saied et al. (‘412), Mendez-Coll (‘096) further in view of Quintero (US 6,547,467).
Al Mohizea as modified by Saied et al., and Mendez-Coll disclose a biopsy sampling instrument, as described above in claim 9, that fails to explicitly teach an instrument wherein the element for closure is one of a medical grade cyanoacrylate glue and a cauterant contained within an apertured receptacle in the wound closure member and wherein the wound closure member further comprises an element which is configured to dispense one of the cyanoacrylate glue and cauterant on the biopsy wound for closure thereof. 
However, Quintero teaches that it is known to provide an instrument wherein the element for closure is a medical grade cyanoacrylate glue contained within an apertured receptacle 112 in the wound closure member 100 and wherein the wound closure member 100 further comprises an element 120 which is configured to dispense the cyanoacrylate glue on the biopsy wound for closure thereof (see at least abstract; figs. 1-3; col. 6, lines 8-67; col. 7, lines 1-48; col. 9, lines 45-67; col. 10, lines 1-56). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the instrument of Al Mohizea as modified by Saied et al., and Mendez-Coll wherein the element for closure is a medical grade cyanoacrylate glue contained within an apertured receptacle in the wound closure member and wherein the wound closure member further comprises an element which is configured to dispense the cyanoacrylate glue on the biopsy wound for closure thereof as taught by Quintero in order to bond tissue for external medical applications including small incisions (see at least col. 3, lines 35-40 of Quintero).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Mohizea (‘240) in view of Saied et al. (‘412), Mendez-Coll (‘096) further in view of Cibley (US 4,461,305).
Al Mohizea as modified by Saied et al.  and Mendez-Coll disclose a biopsy sampling instrument, as described above in claim 9, that fails to explicitly teach an instrument wherein the biopsy sample taking member comprises a biopsy scraping element wherein the biopsy sample taking member further comprises an element which is configured to move the biopsy scraping element into the biopsy site to separate a skin sample from the biopsy site and wherein the biopsy sampling member comprises a sample retention element into which the skin sample is moved and from which the skin sample is retrieved. 
However, Cibley teaches that it is known to provide an instrument wherein the biopsy sample taking member 10 comprises a biopsy scraping element 25 wherein the biopsy sample taking member 10 further comprises an element 5 which is configured to move the biopsy scraping element 25 into the biopsy site to separate a skin sample from the biopsy site and wherein the biopsy sampling member 10 comprises a sample retention element (i.e. hollow interior of conduit) into which the skin sample is moved and from which the skin sample is retrieved (see at least abstract; figs. 1-12; col.  4, lines 13-68; col. 5, lines 1-60). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the instrument of Al Mohizea as modified by Saied et al. and Mendez-Coll wherein the biopsy sample taking member comprises a biopsy scraping element wherein the biopsy sample taking member further comprises an element which is configured to move the biopsy scraping element into the biopsy site to separate a skin sample from the biopsy site and wherein the biopsy sampling member comprises a sample retention element into which the skin sample is moved and from which the skin sample is retrieved as taught by Cibley in order to effect the complete severance of the sample piece of tissue from the body tissue (see at least col. 5, lines 44-53).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Mohizea (‘240) in view of Saied et al. (‘412), Mendez-Coll (‘096) further in view of Sokoloff (US 2009/0297251).
Al Mohizea as modified by Saied et al. disclose a biopsy sampling instrument, as described above in claim 9, that fails to explicitly teach an instrument wherein the housing further comprises a marking element affixed thereto and configured to mark off the biopsy site for location of anesthetic application to the biopsy site and for biopsy sampling thereof. 
However, Sokoloff teaches that it is known to provide an instrument wherein the housing 24 further comprises a marking element 14 affixed thereto and configured to mark off a site (see at least abstract; figs. 1-7; par 0019-0024). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the instrument of Al Mohizea as modified by Saied et al. and Mendez-Coll wherein the housing further comprises a marking element affixed thereto, as taught by Sokoloff, and configured to mark off the biopsy site for location of anesthetic application to the biopsy site and for biopsy sampling thereof in order to mark lines or diagrams on a patient's body indicating where surgical action will take place such as in making an incision in the proper location and/or of the desired size and/or shape or in the placement of sutures, staples or glue for closing an incision.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Mohizea (‘240) in view of Saied et al. (‘412), Mendez-Coll (‘096) further in view of Ohri et al. (US 2013/0324910).
Al Mohizea as modified by Saied et al. and Mendez-Coll disclose a biopsy instrument, as described above, that fails to explicitly teach an instrument wherein the housing comprises external finger and hand controls for selectively operating the extending and retracting mechanism and for effecting the anesthetic dispensing and biopsy sampling. 
However, Ohri et al. teach that it is known to provide an instrument wherein the housing comprises external finger and hand controls (161, 162) for selectively operating the extending and retracting mechanism and for effecting the anesthetic dispensing and biopsy sampling (see at least abstract; fig. 1A; par 0018 & 0076).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the instrument of Al Mohizea as modified by Saied et al. and Mendez-Coll wherein the housing comprises external finger and hand controls for selectively operating the extending and retracting mechanism and for effecting the anesthetic dispensing and biopsy sampling as taught by Ohri et al. in order to selectively and independently move the delivery needle and the biopsy needle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/           Primary Examiner, Art Unit 3791